 



EXHIBIT-10.14
EMPLOYMENT AGREEMENT
     This AGREEMENT is entered into as of 11:59 p.m. New York time on the date
set forth on the signature page hereof, by and between Patriot Coal Corporation,
a Delaware corporation (the “Company”), and the undersigned employee (the
“Employee”).
RECITALS
     To induce Employee to serve in the executive positions set forth on the
signature page hereof, the Company desires to provide Employee with compensation
and other benefits on the terms and subject to the conditions set forth in this
Agreement.
     Employee is willing to accept such employment and perform services for the
Company, on the terms and subject to the conditions hereinafter set forth.
     It is therefore hereby agreed by and between the parties as follows:
     1. Employment.
          1.1 Subject to the terms and conditions of this Agreement, the Company
agrees to employ Employee during the Term of Employment hereof as an officer of
the Company in the roles of Chairman of the Board of Directors of the Company
(the “Board”) and as Executive Advisor, as described in Exhibit A hereto. In
such capacities, Employee shall be directed by the Board, and shall have the
powers, responsibilities and authorities as set forth in Exhibit A hereto.
Employee shall be subject to annual performance reviews by the Board.
          1.2 Subject to the terms and conditions of this Agreement, Employee
hereby accepts employment in such Board and management positions commencing as
of the date hereof (the “Commencement Date”) and agrees, subject to any period
of vacation and sick leave, to devote such time as is necessary to perform the
services, duties and responsibilities in connection therewith. Upon the
termination of Employee’s employment for any reason, Employee shall resign as a
member of the Board of the Company or any Subsidiary of the Company, if the
Board requests Employee to do so.
          1.3 Nothing in this Agreement shall preclude Employee from engaging in
trade association activities, charitable work and community affairs, from
delivering lectures, fulfilling speaking engagements or teaching at educational
institutions, from managing any investment made by him or his immediate family
(provided that no such investment in publicly traded equity securities may
exceed five percent (5%) of the equity of any entity, without the prior approval
of the Board) or from serving, subject to the prior approval of the Board, as a
member of the board of directors or as a trustee of any other corporation,
association or entity, to the extent that any of the above activities do not
materially interfere with the performance of his duties hereunder. For purposes
of the preceding sentence, any approval by the Board required therein shall not
be unreasonably withheld.

 



--------------------------------------------------------------------------------



 



     2. Term and Location of Employment.
          2.1 Term of Employment. Employee’s term of employment as Executive
Advisor under this Agreement shall commence on the Commencement Date and,
subject to termination as provided in this Agreement, shall have a term ending
on December 31, 2010 (the “Term of Employment”). Throughout the Term of
Employment, Company agrees to provide Employee with meaningful assignments
commensurate with Employee’s role as Executive Advisor. Following the Term of
Employment, Employee shall be not entitled to any severance payments, but will
be entitled to Accrued Obligations as follows: the Company shall pay to the
Employee (a) within five (5) business days following the date of termination of
Employee’s employment, a lump sum equal to (i) Employee’s Base Salary earned on
or prior to the date of such termination but not yet paid to Employee in
accordance with the Company’s customary procedures and practices regarding the
salaries of senior executives, (ii) any business expenses incurred by Employee
and not yet reimbursed by the Company under Section 5 below as of the date of
such termination, (iii) any vacation time accrued but unused as of the date of
such termination, and (iv) any 2007 Bonus or Bonus (as described in Section 3.2
hereof) earned but not yet paid for any calendar year prior to the date of such
termination, and (b) any benefits accrued and vested under any of the Company’s
employee benefit programs, plans and practices on or prior to the date of
termination of Employee’s employment (remuneration described in (a) and
(b) above are collectively referred to as the “Accrued Obligations” herein) in
accordance with the terms of such programs, plans and practices.
          2.2 Location of Employment. Employee shall perform his duties
described in this Agreement at the Company’s headquarters located at the address
set forth in Section 9 hereof. If the Company relocates its headquarters as
distance of more than 50 miles from such address, Employee shall, in his
discretion, perform his duties at a location other than at the Company’s
headquarters, provided that Employee is accessible during the Company’s regular
business hours by telephone. Company shall provide Employee with an office and
an executive assistant.
     3. Compensation.
          3.1 Salary. During the Term of Employment, the Company shall pay
Employee a base salary (“Base Salary”) in the amount set forth on the signature
page hereof. The Base Salary shall be payable in accordance with the ordinary
payroll practices of the Company. During the Term of Employment, the Board shall
review in good faith, at least annually, Employee’s Base Salary in accordance
with the Company’s customary procedures and practices regarding the salaries of
the management team and may, if determined by the Board to be appropriate,
increase Employee’s Base Salary following such review. “Base Salary” for all
purposes herein shall be deemed to be a reference to any such increased amount.
Notwithstanding anything herein to the contrary, because he is an employee of
the Company, Employee shall not be entitled to any director’s fees or
compensation.
          3.2 Annual Bonus. In addition to his Base Salary, Employee shall,
commencing with the 2008 calendar year and continuing for each calendar year
thereafter during the Term of Employment, be eligible to receive an annual cash
bonus (the “Bonus”) in accordance with a program to be developed by the Board
and CEO, based on achievement of performance targets established by the Board as
soon as practicable at or

2



--------------------------------------------------------------------------------



 



after the beginning of the calendar year to which the performance targets
relate. Employee’s target annual Bonus percentage is set forth on the signature
page hereof. With respect to 2007, Employee shall be eligible for a
discretionary cash bonus (the “2007 Bonus”) based on the amount of time Employee
has been employed by the Company during 2007, and the Company’s performance in
accordance with performance targets, which shall be established by the Board
before or as soon as practicable after the Commencement Date. A Bonus award for
any calendar year and any 2007 Bonus award shall be payable to Employee at the
time bonuses are paid to other members of the management team for such calendar
year in accordance with the Company’s policies and practices as set by the
Board, but in no event later than March 15 of the calendar year following the
later of (a) the calendar year in which the Bonus or 2007 Bonus is earned or
(b) the calendar year in which the Bonus or 2007 Bonus is no longer subject to a
substantial risk of forfeiture within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and the guidance
promulgated and in effect thereunder (“Section 409A”).
     4. Employee Benefits.
     4.1 Equity.
     (a) Upon the commencement of employment, Employee shall receive a one-time
equity-based compensation award under the Company’s equity incentive plans (the
“Long Term Incentive Award”) with a value based on the fair market value of the
underlying stock as set forth on the signature page hereof. The Long Term
Incentive Award shall be made in the form of restricted stock.
     (b) As of the date of termination of Employee’s employment due to
Employee’s Disability (as defined in Section 6.4 hereof) or death, or upon the
occurrence of a change in control (as defined in the applicable equity-based
plan or award) the Long Term Incentive Award granted to the Employee by the
Company shall become immediately and fully vested.
     (c) The Long Term Incentive Award shall be governed by a separate grant
agreement (together with any other agreement approved by the Board and
designated by the Board as an “Ancillary Document” for purposes of this
Agreement, the “Ancillary Documents”). To the extent permitted by any applicable
law and the rules of any exchange on which the Company’s stock is listed, in the
event of any conflict between an Ancillary Document and the terms of this
Agreement, the terms of this Agreement shall govern.
     (d) The Long Term Incentive Award and any other equity-based awards granted
to the Employee by the Company shall be approved by a committee of the Board
comprised of individuals who are both disinterested directors (within the
meaning of Section 16 of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) and independent directors (within the meaning of applicable
stock exchange rules) and shall be exempt from Section 16(b) of the Exchange Act
by reason of Rule 16b-3 under the Exchange Act.

3



--------------------------------------------------------------------------------



 



     4.2 Employee Benefit Programs, Plans and Practices; Perquisites. During the
Term of Employment, the Company shall provide Employee with employee benefits
and perquisites at a level (a) commensurate with his position in the Company and
consistent with his status as a part-time employee and (b) at least as favorable
to the Employee as the Company provides to its other members of the management
team, including retirement benefits, health and welfare benefits (both active
and retiree), the Continuation Benefits (as defined in Section 6.2(a)(2)), and
other employee benefits and perquisites which the Company may make available to
its members of the management team from time to time. To the extent permitted by
applicable law, applicable tax-qualification requirements, and any relevant
benefit plan document, Employee’s service with Peabody Energy Corporation and
its affiliates shall be taken into account for purposes of determining
eligibility, vesting, level of benefits and benefit accruals under the Company’s
benefit plans (except to the extent that such service credit would result in a
duplication of benefits).
     4.3 Vacation. Employee shall be entitled to the number of business days
paid vacation in each calendar year as determined in accordance with the
Company’s applicable vacation policies, which shall be taken at such times as
are reasonably consistent with Employee’s responsibilities hereunder.
     5. Expenses. Subject to prevailing Company policy or such guidelines as may
be established by the Board, the Company will reimburse Employee for all
reasonable expenses incurred by Employee in carrying out his duties on behalf of
the Company, provided that such reimbursement is not gross income to Employee.
     6. Termination of Employment. The Employee may terminate Employee’s Term of
Employment at any time, for any reason or for Good Reason, by written notice at
least thirty (30) days in advance. The Board of Directors may terminate
Employee’s service as Chairman of the Board at any time for any reason. The
Company may only terminate Employee’s Term of Employment as Executive Advisor
for Cause, as defined in Section 6.3(b) hereof, Disability, as defined in
Section 6.4 hereof, or death.
     6.1 Termination of Employment for Any Reason. The Company shall pay the
Accrued Obligations (as defined in Section 2.1 hereof) in accordance with the
terms of such programs, plans and practices in the event of a termination of the
Employee’s employment as Executive Advisor for any reason, whether or not such
termination occurs during the Term of Employment.
     6.2 Termination for Good Reason. (a) If, during the Term of Employment,
Employee terminates his employment as Executive Advisor for Good Reason and if
such termination constitutes a Separation from Service (as hereinafter defined),
Employee shall provide notice to the Company at least thirty (30) days in
advance of the date of termination and such notice shall describe the conduct
Employee believes to constitute Good Reason and if the Company shall have the
opportunity to cure the Good Reason within thirty (30) days of receiving such
notice. If the Company cures the conduct that is the basis for the potential
termination for Good Reason within such thirty (30) day period, Employee’s
notice of termination shall be deemed withdrawn.

4



--------------------------------------------------------------------------------



 



If Employee’s employment is terminated by Employee as Executive Advisor for Good
Reason (as defined in Section 6.2(b) hereof), the Company, as severance, shall
pay to Employee an amount (the “Severance Payment”) equal to the total of
(A) plus (B), as determined below:

  (A)   the product of:

  (i)   Employee’s Base Salary; multiplied by     (ii)   a fraction equal to
(x) the number of calendar days during the period between the date that
Employee’s employment is terminated and the date that Employee’s Term of
Employment would otherwise expire under this Agreement by reason of the passage
of time (the “Remaining Term”), divided by (y) three hundred sixty five (365);
plus

  (B)   the product of:

  (i)   six percent (6%) of Employee’s Base Salary; multiplied by     (ii)   a
fraction equal to (x) the number of calendar days in the Remaining Term, divided
by (y) three hundred sixty five (365).

The Company shall pay the Employee the Severance Payment in a lump sum on the
six (6) month anniversary of the Employee’s Separation from Service.
“Separation from Service” means Employee’s termination of employment from the
Company which constitutes a “separation from service,” as such term is defined
under Section 409A.
In addition, if Employee’s employment is terminated (i) due to Disability (as
defined in Section 6.4 hereof) or death or (ii) by Employee for Good Reason (as
defined in Section 6.2(b)) and if such termination constitutes a Separation from
Service,
     (1) The Company shall pay to Employee a prorated bonus (the “Prorated
Bonus”) for the calendar year of termination of Employee’s employment as
Executive Advisor, calculated as the 2007 Bonus or Bonus Employee would have
received in such year based on actual performance multiplied by a fraction, the
numerator of which is the number of business days during the calendar year of
termination that Employee was employed and the denominator of which is the total
number of business days during the calendar year of termination. The Prorated
Bonus shall be payable when annual bonuses are paid to other members of the
management team of the Company, but in no event later than March 15 of the
calendar year following the later of (a) the calendar year in which the Bonus or
2007 Bonus is earned or (b) the calendar year in which the Bonus or 2007 Bonus
is no longer subject to a substantial risk of forfeiture within the meaning of
Section 409A.

5



--------------------------------------------------------------------------------



 



        (2) The Company shall also continue to provide Employee, as though he
remained actively employed, through the end of the Term of Employment (the
“Benefit Continuation Period”), life insurance, group health coverage (including
medical, dental, and vision benefits), accidental death & dismemberment
coverage, and the health care flexible spending account (to the extent required
to comply with COBRA continuation coverage requirements (collectively, the
“Continuation Benefits”) in accordance with the applicable plan terms; provided,
however, that any such coverage shall terminate to the extent that Employee is
offered or obtains comparable benefits from any other employer during the
Benefit Continuation Period; provided, further, that the amount of Continuation
Benefits provided during one calendar year shall not affect the amount of
Continuation Benefits provided during a subsequent calendar year (except with
respect to health plan maximums), the Continuation Benefits may not be exchanged
or substituted for other forms of compensation to Employee, and any
reimbursement or payment under the Continuation Benefit arrangements will be
paid in accordance with applicable plan terms and no later than the last day of
Employee’s taxable year following the taxable year in which he incurred the
expense giving rise to such reimbursement or payment. Notwithstanding the
foregoing, if Employee breaches any provision of Section 14 hereof, the
remaining balances of the Severance Payment, the Prorated Bonus and any
Continuation Benefits shall be forfeited.
        (b) For purposes of this Agreement, the term “Good Reason” means: (i) a
reduction by the Company in Employee’s Base Salary (in which event the Severance
Payment shall be calculated based on Employee’s Base Salary in effect prior to
any such reduction); (ii) a material reduction in the aggregate program of
employee benefits and perquisites to which Employee is entitled (other than a
reduction that generally affects all employees serving in a similar position);
(iii) a material decline in Employee’s Bonus (other than a decline that
generally affects all employees serving in a similar position); or (iv) any
material diminution or material adverse change in Employee’s title, duties,
responsibilities or reporting relationships as Executive Advisor. The removal of
Employee as Chairman of the Board shall not constitute Good Reason for this
Agreement. Any amounts due to the Employee in connection with a termination of
employment shall be computed without giving effect to any changes that give rise
to Good Reason. If Employee does not give notice to the Company as described in
Section 6.2(a) hereof within ninety (90) days after an event giving rise to Good
Reason, the Employee’s right to claim Good Reason termination on the basis of
such event shall be deemed waived.
        6.3 Voluntary Termination by Employee; Discharge for Cause. (a) In the
event that Employee’s employment as Executive Advisor is terminated (i) by the
Company for Cause (as hereinafter defined) or (ii) by Employee other than for
Good Reason, the Company shall pay to Employee the Accrued Obligations.
        (b) As used herein, the term “Cause” shall be limited to (i) any
material and uncorrected breach by Employee of the terms of this Agreement,
including, but not limited to, a violation of Section 14 hereof, (ii) any
willful fraud or dishonesty of Employee involving the property or business of
the Company, (iii) a deliberate or willful refusal or failure of Employee to
comply with any major corporate policy of the

6



--------------------------------------------------------------------------------



 



Company which is communicated to Employee in writing, or (iv) Employee’s
conviction of, or plea of nolo contendere to, any felony if such conviction or
plea results in his imprisonment; provided that, with respect to clauses (i),
(ii) and (iii) above, Employee shall have thirty (30) days following his receipt
of written notice of the conduct that is the basis for the potential termination
for Cause within which to cure such conduct to prevent termination for Cause by
the Company. If the Employee cures the conduct that is the basis for the
potential termination for Cause within such thirty (30) day period, the
Company’s notice of termination shall be deemed withdrawn.
     6.4 Disability. In the event of the Disability (as defined below) of
Employee during the Term of Employment, the Company may terminate Employee’s
Term of Employment upon written notice to Employee (or Employee’s personal
representative, if applicable) effective upon the date of receipt thereof (the
“Disability Commencement Date”). The Company shall pay to the Employee the
Accrued Obligations as provided in Section 6.1, and the Prorated Bonus when such
bonuses are paid to other members of the management team of the Company, but in
no event later than March 15 of the calendar year following the calendar year in
which the Employee’s employment was terminated. The term “Disability,” for
purposes of this Agreement, shall mean Employee’s absence from the performance
of Employee’s duties pursuant to a reasonable determination made in accordance
with the Company’s disability plan that Employee is disabled as a result of
incapacity due to physical or mental illness that lasts, or is reasonably
expected to last, for at least six (6) months.
     6.5 Death. In the event of Employee’s death during the Term of Employment
or at any time thereafter while payments are still owing to Employee under the
terms of this Agreement, the Company shall pay to the Employee’s
beneficiary(ies) (to the extent so designated by the Employee) or his estate (to
the extent that no such beneficiary has been designated) the Accrued Obligations
as provided in Section 6.1, the Prorated Bonus when such bonuses are paid to
other members of the management team of the Company, but in no event later than
March 15 of the calendar year following the calendar year in which Employee’s
employment was terminated, and any remaining payments that were payable to
Employee by reason of his termination of employment under Section 6.2 to which
Employee was entitled at the time of his death in accordance with the terms of
Section 6.2.
     6.6 No Further Notice or Compensation or Damages. Subject to Section 8
hereof, Employee understands and agrees that he shall not be entitled to any
further notice, compensation or damages upon a termination of his employment
under this Agreement, other than amounts specified in Sections 4 and 6 hereof,
the Ancillary Documents, and any plan, program or arrangement of the Company.
     6.7 Employee’s Duty to Deliver Materials. Upon the termination of
Employee’s employment for any reason, Employee or his estate shall surrender to
the Company all correspondence, letters, files, contracts, mailing lists,
customer lists, advertising materials, ledgers, supplies, equipment, checks, and
all other materials and records of any kind that are the property of the Company
or any of its subsidiaries or affiliates, that may be in Employee’s possession
or under his control, including all copies of any of the foregoing.

7



--------------------------------------------------------------------------------



 



     7. Tax Gross-Up Payments.
          7.1 Gross-Up of Excise Tax. If Employee becomes entitled to any
payment, benefit or distribution (or combination thereof) by the Company, any
affiliated company, or one or more trusts established by the Company for the
benefit of its employees, whether paid or payable pursuant to Section 6.2 of
this Agreement or any other plan, arrangement, or agreement with the Company or
any affiliated company (the “Payments”), which are or become subject to the
excise tax imposed by Code Section 4999 (the “Excise Tax”), the Company shall
pay to Employee an additional payment (the “Gross-Up Payment”) in an amount such
that the net retained by Employee, after deduction of any Excise Tax on such
Payments and any federal, state or local income tax and Excise Tax on the
Gross-Up Payment shall equal the amount of such Payments.
          7.2 Determination of Gross-Up Payment. All determinations required to
be made under this Section 7, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by a nationally
recognized certified public accounting firm as may be mutually agreed by the
Company and the Employee (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and Employee within ten
(10) business days of the receipt of notice from Employee that Payments were
made, or such earlier time as is required by the Company; provided that for
purposes of determining the amount of any Gross-Up Payment, Employee shall be
deemed to pay federal income tax at the highest marginal rates applicable to
individuals in the calendar year in which any such Gross-Up Payment is to be
made and deemed to pay state and local income taxes at the highest effective
rates applicable to individuals in the state or locality of Employee’s residence
or place of employment in the calendar year in which any such Gross-Up Payment
is to be made, net of the maximum reduction in federal income taxes that can be
obtained from deduction of such state and local taxes, taking into account
limitations applicable to individuals subject to federal income tax at the
highest marginal rates. All fees and expenses of the Accounting Firm shall be
borne solely by the Company. Any Gross-Up Payment, as determined pursuant to
this Section 7.2, shall be paid by the Company to Employee (or to the
appropriate taxing authority on Employee’s behalf) when due; provided, however,
that such payment shall be made no later than the end of the Employee’s taxable
year following the taxable year in which the Employee remits such taxes to the
applicable taxing authority. If the Accounting Firm determines that no Excise
Tax is payable by Employee, it shall so indicate to Employee in writing. Any
determination by the Accounting Firm shall be binding upon the Company and
Employee. As a result of the uncertainty in the application of Code
Section 4999, it is possible that the amount of the Gross-Up Payment determined
by the Accounting Firm to be due to (or on behalf of) Employee was lower than
the amount actually required to be paid by Employee to the applicable taxing
authority (“Underpayment”). In the event that the Company exhausts its remedies
hereunder and Employee thereafter is required to make a payment of any Excise
Tax, the Accounting Firm shall determine the amount of the Underpayment that has
occurred and any such Underpayment shall be promptly paid by the Company to or
for the benefit of Employee; provided, however, that such Underpayment shall be
made no later than the end of the Employee’s taxable year following the taxable
year in which the Employee remits the Excise Tax to the applicable taxing
authority.

8



--------------------------------------------------------------------------------



 



          7.3 Disputed Taxes. Employee shall notify the Company in writing of
any claim by the Internal Revenue Service or other relevant taxing authority
that, if successful, would require the payment by the Company of any Gross-Up
Payment. Such notification shall be given as soon as practicable, but no later
than fifteen (15) business days after Employee is informed in writing of such
claim and shall apprise the Company of the nature of such claim and the date on
which such claim is requested to be paid. If such claim is due to a tax audit or
litigation addressing the existence or amount of tax liability, whether Federal,
state or local (a “Reimbursable Claim”), then Employee shall not pay such
Reimbursable Claim prior to the expiration of the thirty (30) day period
following the date on which he gives such notice to the Company (or such shorter
period ending on the date that any payment of taxes with respect to such
Reimbursable Claim is due). If the Company notifies Employee in writing prior to
the expiration of such period that it desires to contest such Reimbursable
Claim, Employee shall (i) give the Company any information reasonably requested
by the Company relating to such Reimbursable Claim, (ii) take such action in
connection with contesting such Reimbursable Claim as the Company shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such Reimbursable Claim by an
attorney reasonably selected by the Company, (iii) cooperate with the Company in
good faith in order to effectively contest such Reimbursable Claim and
(iv) permit the Company to participate in any proceedings relating to such
Reimbursable Claim; provided, however, that the Company shall bear and pay
directly all costs and expenses (including additional interest and penalties)
incurred in connection with such contest and shall indemnify and hold Employee
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section 7.3, the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forego any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such Reimbursable Claim and
may, at its sole option, either direct Employee to pay the tax claimed and sue
for a refund or contest the Reimbursable Claim in any permissible manner, and
Employee agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, further, that if the
Company directs Employee to pay such Reimbursable Claim and sue for a refund,
the Company shall advance the amount of such payment to Employee, on an
interest-free basis, and shall indemnify and hold Employee harmless, on an
after-tax basis, from any Excise Tax or income tax (including interest or
penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such advance; provided, further,
that if Employee is required to extend the statute of limitations to enable the
Company to contest such Reimbursable Claim, Employee may limit this extension
solely to such contested amount. The Company’s control of the contest shall be
limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and Employee shall be entitled to settle or contest, as the case may
be, any other issue raised by the Internal Revenue Service or any other taxing
authority. In no event shall payments for or reimbursements to Employee for
Reimbursable Claims be made later than the end of the Employee’s taxable year
following the taxable year in which the taxes that are the subject to the
Reimbursable Claim are remitted to the taxing authority, or where, as a result
of such audit or litigation no taxes are remitted, the end of Employee’s taxable
year following the taxable year in which the audit is completed or there is a
final nonappealable settlement or other resolution of the litigation.

9



--------------------------------------------------------------------------------



 



          7.4 Refunds of Gross-Up Payments. If, after the receipt by Employee of
an amount paid or advanced by the Company pursuant to this Section 7, Employee
becomes entitled to receive any refund with respect to a Gross-Up Payment,
Employee shall (subject to the Company’s compliance with the requirements of
Section 7.3) promptly pay to the Company the amount of such refund received
(together with any interest paid or credited thereon after taxes applicable
thereto). If, after the receipt by Employee of an amount advanced by the Company
pursuant to this Section 7, a determination is made that Employee shall not be
entitled to any refund with respect to such claim and the Company does not
notify Employee in writing of its intent to contest such denial of refund prior
to the expiration of thirty days after such determination, then such advance
shall be forgiven and shall not be required to be repaid and the amount of such
advance shall offset, to the extent thereof, the amount of the Gross-Up Payment
required to be paid.
     8. Breach of Agreement. In the event that the Company (a) fails to provide
Employee with Base Compensation, any Bonus or 2007 Bonus, if any, or any
benefits to which Employee has a right, as set forth in Sections 3 and 4,
respectively, (b) for reasons other than a termination of employment due to
Cause, prevents Employee from performing or no longer requires Employee to
perform the duties set forth in Exhibit A hereof, or (c) terminates Employee
without Cause, Employee will have no adequate remedy at law and Employee shall
be entitled to immediate temporary injunctive and other equitable relief,
without bond and without the necessity of showing actual monetary damages.
Nothing contained herein shall be construed as prohibiting Employee from
pursuing any other remedies available to it for such breach or threatened
breach, including the recovery of any damages pursuant to the provisions of
Section 16 hereof. The provisions of Section 8 shall survive the expiration or
earlier termination of this Agreement for any reason.
     9. Notices. All notices or communications hereunder shall be in writing,
addressed as follows:
To the Company:
Patriot Coal Corporation
attn: Board of Directors
12312 Olive Boulevard, Suite 400
Saint Louis, MO 63141
with a copy to:
Patriot Coal Corporation
attn: Richard M. Whiting
12312 Olive Boulevard, Suite 400
Saint Louis, MO 63141
To Employee at the address set forth on the signature page hereof.
Any such notice or communication shall be delivered by hand or by courier or
sent certified or registered mail, return receipt requested, postage prepaid,
addressed as above (or to such other

10



--------------------------------------------------------------------------------



 



address as such party may designate in a notice duly delivered as described
above), and the third (3rd) business day after the actual date of sending shall
constitute the time at which notice was given.
     10. Severability. If any provision of this Agreement shall be declared to
be invalid or unenforceable, in whole or in part, such invalidity or
unenforceability shall not affect the remaining provisions hereof which shall
remain in full force and effect.
     11. Assignment. This Agreement shall be binding upon, inure to the benefit
of and be enforceable by the heirs and representatives of Employee and the
assigns and successors of the Company, but neither this Agreement nor any rights
or obligations hereunder shall be assignable or otherwise subject to
hypothecation by Employee (except by will or by operation of the laws of
intestate succession) or by the Company, except that the Company may assign this
Agreement to any successor (whether by merger, purchase, spin off or otherwise)
to all or substantially all of the stock, assets or businesses of the Company.
     12. Amendment. This Agreement may be amended only by written agreement of
the parties hereto.
     13. Amendment to Comply with Code Section 409A. If either party to this
Agreement reasonably determines that any amount payable pursuant to this
Agreement would result in adverse tax consequences under Code Section 409A
(including, but not limited to, the additional tax described in Code
Section 409A(a)(1)(B)), then such party shall deliver written notice of such
determination to the other party, and the parties hereby agree to work in good
faith to amend this Agreement so it is exempt from, or compliant with, the
requirements of Code Section 409A and preserves as nearly as possible the
original intentions of the affected provisions. If any payment due to the
Employee is required to be delayed by reason of Code Section 409A, such payment
shall be paid in one lump-sum payment as soon as administratively feasible on or
after the date such payment is permitted to be made under Code Section 409A,
subject to standard payroll deductions and withholdings.
     14. Nondisclosure of Confidential Information; Non-Competition;
Non-Solicitation.
     (a) Employee, both during the term hereof and thereafter, will not,
directly or indirectly, use for himself or use for, or disclose to, any party
other than the Company, or any subsidiary of the Company (other than in the
ordinary course of Employee’s duties for the benefit of the Company or any
subsidiary of the Company or to the extent required by applicable law), any
secret or confidential information that is not publicly available regarding the
business or property of the Company or its subsidiaries or regarding any secret
or confidential apparatus, process, system, or other method at any time used,
developed, acquired, discovered or investigated by or for the Company or its
subsidiaries, whether or not developed, acquired, discovered or investigated by
Employee. At the termination of Employee’s employment or at any other time the
Company or any of its subsidiaries may request, Employee shall promptly deliver
to the Company all memoranda, notes, records, plats, sketches, plans or other
documents made by, compiled by, delivered to, or otherwise acquired by Employee
concerning the business or properties of the Company or its subsidiaries or any
secret or confidential

11



--------------------------------------------------------------------------------



 



product, apparatus or process used developed, acquired or investigated by the
Company or its subsidiaries.
     (b) In consideration of the Company’s obligations under this Agreement,
Employee agrees that: (i) during the period of his employment hereunder and for
a period of one (1) year thereafter, without the prior written consent of the
Board, he will not, directly or indirectly, as principal, manager, agent,
consultant, officer, stockholder, partner, investor, lender or employee or in
any other capacity, carry on, be engaged in or have any financial interest in,
any activities which are in competition with the business of the Company or its
subsidiaries; (ii) during the period of his employment hereunder and for a
period of one (1) year thereafter, without the prior written consent of the
Board, he shall not, on his own behalf or on behalf of any person (other than
his personal assistant) firm or company, directly or indirectly solicit or offer
employment to any person who is or has been employed by the Company or its
subsidiaries at any time during the twelve (12) months immediately preceding
such solicitation; and (iii) during the first year that this Agreement is in
effect, he shall not, on his own behalf or on behalf of any person, firm or
company, directly or indirectly solicit, offer employment to or hire any person
who is employed by Peabody Energy Corporation or its subsidiaries, except to the
extent agreed upon in writing by Peabody Energy Corporation.
     (c) For purposes of this Section 14, an entity shall be deemed to be in
competition with the Company if it is principally involved in the purchase, sale
or other dealing in any property or the rendering of any service purchased,
sold, dealt in or rendered by the Company as a part of the business of the
Company within the same geographic area in which the Company effects such sales
or dealings or renders such services. Notwithstanding this Section 14(c) or
Section 14(b), nothing herein shall be construed so as to preclude Employee from
investing in any publicly or privately held company, provided Employee’s
beneficial ownership of any class of such company’s securities does not exceed
five percent (5%) of the outstanding securities of such class.
     (d) Employee agrees that this covenant not to compete is reasonable under
the circumstances and will not interfere with his ability to earn a living or to
otherwise meet his financial obligations. Employee and the Company agree that if
in the opinion of any court of competent jurisdiction such restraint is not
reasonable in any respect, such court shall have the right, power and authority
to excise or modify such provision or provisions of this covenant as to the
court shall appear not reasonable and to enforce the remainder of the covenant
as so amended. Employee agrees that any breach of the covenants contained in
this Section 14 would irreparably injure the Company. Accordingly, Employee
agrees that, in the event of such a breach of this Section 14 by the Employee,
the Company may, in addition to pursuing any other remedies it may have in law
or in equity, cease making any payments otherwise required by this Agreement and
seek to obtain an injunction against Employee from any court having jurisdiction
over the matter to restrain any further violation of this Section 14 by
Employee.
     15. Beneficiaries; References. Employee shall be entitled to select (and
change, to the extent permitted under any applicable law) a beneficiary or
beneficiaries to receive any compensation or benefit payable hereunder following
Employee’s death, and may change such election, in either case by giving the
Company written notice thereof. In the event of

12



--------------------------------------------------------------------------------



 



Employee’s death or a judicial determination of his incompetence, reference in
this Agreement to Employee shall be deemed, where appropriate, to refer to his
beneficiary, estate or other legal representative. Any reference to the
masculine gender in this Agreement shall include, where appropriate, the
feminine.
     16. Dispute Resolution. Any dispute or controversy arising under or in
connection with this Agreement (other than an action for injunctive relief under
the provisions of Sections 8 or 14 hereof) or the Ancillary Documents shall be
resolved by arbitration. Arbitrators shall be selected, and arbitration shall be
conducted, in accordance with the rules of the American Arbitration Association.
For the applicable statute of limitations period, the Company shall pay any
legal fees in connection with such arbitration in the event that Employee
prevails on a material element of his claim or defense. Notwithstanding anything
in this Section 16 to the contrary, payments made under this Section 16 that are
provided during one calendar year shall not affect the amount of such payments
provided during a subsequent calendar year, payments under this Section 16 may
not be exchanged or substituted for other forms of compensation to Employee, and
any such reimbursement or payment will be paid within sixty (60) days after
Employee prevails, but in no later than the last day of the Employee’s taxable
year following the taxable year in which he incurred the expense giving rise to
such reimbursement or payment. This Section 16 shall remain in effect throughout
the Term of Employment and for a period of five (5) years following the
termination of the Term of Employment.
     17. Indemnification; Directors’ & Officers’ Liability Insurance.
     (a) The Company shall indemnify the Employee during and after the Term of
Employment to the maximum extent permitted by applicable law for any liability
incurred by the Employee by reason of his service as an officer or director of
the Company or any of its subsidiaries or affiliates or by reason of his service
as a fiduciary of any employee benefit plan of the Company or any of its
subsidiaries or affiliates.
     (b) During the Term of Employment and for so long as Employee may have any
liability by reason of serving as an officer or director of the Company or any
of its subsidiaries or affiliates, the Employee shall be entitled to the same
directors’ and officers’ liability insurance coverage that the Company provides
generally to its other directors and officers, as may be amended from time to
time for such directors and officers. During the Term of Employment and for so
long as Employee may have any liability by reason of serving as a fiduciary of
any employee benefit plan of the Company or any of its subsidiaries or
affiliates, the Employee shall be entitled to the same fiduciary liability
insurance coverage that the Company provides generally to its other directors
and officers, as may be amended from time to time for such directors and
officers.
     18. Governing Law. This Agreement shall be construed, interpreted and
governed in accordance with the laws of the State of New York, without reference
to rules relating to conflicts of law.
     19. Effect on Prior Agreements. This Agreement, the transition letter
agreement entered into by Peabody Energy Corporation and Employee in connection
with Employee’s transfer to the Company, and the Ancillary Documents contain the
entire understanding between the parties hereto and this Agreement, except as
provided in an Ancillary Document, supersedes

13



--------------------------------------------------------------------------------



 



in all respects any prior or other agreement or understanding, both written and
oral, between the Company, any affiliate of the Company or any predecessor of
the Company or affiliate of the Company and Employee.
     20. Withholding. The Company shall be entitled to withhold from payments to
Employee any amount of withholding required by law.
     21. Survival. Notwithstanding the expiration of the term of this Agreement,
the provisions of Sections 4, 6.1, 7, 8, 14 and 17 hereunder shall remain in
effect as long as is reasonably necessary to give effect thereto in accordance
with the terms hereof.
     22. Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original.
[SIGNATURE PAGE FOLLOWS]

14



--------------------------------------------------------------------------------



 



                      PATRIOT COAL CORPORATION
 
               
 
  By:   /s/ Richard M. Whiting                   
 
      Name:   Richard M. Whiting     
 
               
 
      Title:   President & Chief Executive Officer     
 
               

     
 
  EMPLOYEE
 
   
 
  /s/ Irl F. Engelhardt
 
   
 
   
Agreement Commencement Date:
  October 31, 2007
 
   
Name of Employee:
  Irl F. Engelhardt
 
   
Address of Employee:
  12312 Olive Boulevard
 
  St. Louis, MO 63141
 
   
Position:
  Chairman of the Board and Executive Advisor, as set forth
 
  in Exhibit A hereto
 
   
Base Salary:
  $250,000 per annum
 
   
Annual Bonus Target:
  50% of Base Salary
 
   
One-Time Long-Term Incentive Award:
  $650,000 of restricted stock

15



--------------------------------------------------------------------------------



 



EXHIBIT A
Position Description
Chairman of the Board and Executive Advisor
As Chairman of the Board, the Employee shall be responsible for coordination of
Board of Director activities to ensure the Board receives proper information and
provides appropriate oversight and governance of the Company. As Executive
Advisor, the Employee will be available to the CEO for advice, consultation and
assistance when deemed appropriate by the CEO and to assist the CEO to obtain
appropriate leadership positions within the coal and energy industries. The
Employee will also provide other duties assigned by the Board of Directors
commensurate with his position.
The Employee acknowledges and affirms that the CEO is responsible for running
the Company and has full profit and loss responsibilities. The Employee will
respect the Company’s lines of communication and will assist the CEO to make
Patriot Coal Corporation successful.
Chairman’s Board of Director Duties

  •   Preside at all meetings of the Company’s Board of Directors and the Annual
Shareholders Meeting;     •   Develop the agenda for and moderate Board Employee
sessions other than any Employee sessions that include only independent
directors;     •   With the CEO, CFO and Corporate Secretary, coordinate the
development and preparation of the agenda for Board meetings and the schedule
for Board and committee meetings;     •   Review the quality, quantity,
appropriateness and timeliness of the flow of materials between Management and
the Board;     •   Serve on the Executive Committee and attend other committee
meetings if deemed appropriate by the Nominating and Governance Committee;

16



--------------------------------------------------------------------------------



 



  •   On the request of the Nominating and Governance Committee, provide input
to the Committee’s recommendation to the Board of memberships of committees,
Board performance, development programs, and improvements to the Company’s
governance practices;     •   Perform duties as assigned from time to time by
the Board commensurate with his position including those duties spelled out in
the Company’s By-Laws and Corporate Governance Guidelines.         Specific 2007
– 2008 duties include assisting the Board with the identification and recruiting
of additional Board members and assisting with the establishment of corporate
governance practices, as appropriate.

Duties for Executive Advisor to the CEO, with Concurrence of the Board

  •   Assist the CEO and senior executive team with the development of the
annual Strategic Plan;         Specific 2007 – 2008 assignments include:
assisting with the portion of the Strategic Plan related to the current
condition of and outlook for the Energy industry.     •   Be available for
assignments as requested by the CEO, with the concurrence of the Board;        
Specific 2007- 2008 assignments include: providing requested advice for reserve
transactions and strategies; monitoring the property disposal program; assisting
with investor relations activities and earnings calls; and helping with business
development activities. The Employee will also review selected operating
problems, assist with high-level government and business contacts and
relationships, and represent the Company in various industry or government
meetings, as requested by the CEO.     •   Assist the CEO with major strategic
initiatives such as mergers, acquisitions, joint ventures, resource management,
divestitures; etc.;     •   Assist the CEO with trade association and government
relations matters;     •   Perform duties as assigned from time to time by the
Board commensurate with his position including those duties spelled out in the
Company By-Laws and Corporate Governance Guidelines.

17